DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 10/18/2022 has been considered and entered.  The amendment requires that the detergents provide a magnesium content in the composition of 15 ppm or less and calcium content in the composition of 1350ppm or more, but also require that the ratio of calcium to magnesium from the detergents is more than 7.1 which is indefinite as the ratio of 1350ppm or more to 15ppm or less is at least 90, and is therefore not taught by the prior art of Oki Keiji (JP 2018-168344) and Patel (US 2015/0322369).  Therefore, the previous rejections are withdrawn and new grounds of rejections are made as necessitated by the amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5 – 8, 10, 12, 14, 15, 17, 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1, 15 each recites the broad recitation ratio of calcium to magnesium from detergents in the composition is from 7.1 or higher, and the claim also recites ratio of calcium to magnesium from detergents in the composition calculated as being 90 or higher from calcium being present at 1350ppm or more and magnesium being present at 15 ppm or less which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  All other dependent claims require the same limitations and are rejected on the same basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 5 – 8, 10, 12, 14, 15, 17, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hanthorn et al. (US 201/0367833) in view of Patel (US 2015/0322369)
In regards to claim 1, Hanthorn teaches lubricating oil composition comprising an antioxidant a), an overbased calcium detergent b) and wherein the composition may contain less than 0.15% of phosphorus (abstract).  The composition is useful in gasoline engine, diesel engine, marine engine etc. [0187].  In one embodiment, the composition may be used in engine oils and comprise phosphorus content of 0.08 (800 ppm) or less, sulfated ash of 0.4% or less [0190].  Molybdenum compound can provide molybdenum to the composition at from 20 to 250ppm [0174].  
The composition can comprise overbased detergents having TBN of from 120 to 700 [0119].  The detergent can comprise calcium overbased detergent that provides calcium in amounts of 500 ppm to 3000 ppm, and magnesium overbased detergent that provides magnesium at no more than 500 ppm, or that provides magnesium at less that 10 ppm, and a ratio of calcium to magnesium such as 10:1 [0120].  The composition can comprise base oil in a minor or major amount such as from at least 5% or at least 40% or at least 80%, up to 95% by weight of the composition [0097].
When the composition is used in diesel engines having particular filters, they would be expected to provide the same properties of the claim.
In regards to claim 3, Hanthorn teaches the composition useful in gasoline and diesel engines as previously stated, and thus when such composition is used in engines experiencing LSPI and under similar engine conditions, would be expected to provide reduction in LSPI as claimed.
In regards to claims 5 – 7, Hanthorn teaches the composition having the claimed limitations as previously stated.
In regard to claim 8, Hanthorn teaches the composition having one or more calcium detergents having tbn of from 120 to 700 and wherein the calcium detergent(s) can be present at amounts of 0.01% (100 ppm) or higher [0087, 0090 and 0096].  Since a calcium detergent can be present at 100ppm or more, the calcium content from the detergent will be much lower and would overlap the claimed range.  For instance, calcium sulfonate stoichiometrically comprises calcium at a maximum of about 18% or lower.
In regards to claim 10, Hanthorn teaches the composition which can comprise metals such as calcium at 3000ppm, or magnesium at up to 500 ppm, as previously stated.  The composition can also comprise boron post-treated dispersants at amounts of 0.01% (100 ppm) by weight or higher, and which would provide boron at a fraction of the weight [0134 – 0136].  Thus, the ratio of metals to boron would meet or overlap the claimed range.
In regards to claim 12, Hanthorn teaches the composition having the claimed limitation.  The optional absence of calcium salicylate is met when salicylate is present or absent.
In regards to claim 14, Hanthorn teaches the engine oil composition as previously stated.
In regards to claim 15, Hanthorn teaches the composition useful in diesel engines and thus when used in the diesel engine which typically comprises diesel particulate filter, the method of reducing clogging of the filter would be intrinsically reduced by use of the composition of Hanthorn which teaches the claimed ingredients in overlapping amounts.
In regards to claim 17, Hanthorn teaches the composition and provides for reducing the clogging of diesel filter when used in diesel engines that typically comprise such filters and would be similarly sufficient to reduce LSPI when used in engines experiencing LSPI and under the conditions of the claims.  It is noted that the method of reducing LSPI does not further limit the method of reducing clogging in a diesel filter and is merely an intended use limitation.
In regards to claim 30, Hanthorn teaches the composition and provides the method wherein the composition is an engine oil composition.

Response to Arguments
Applicant's arguments have been fully considered but they are moot in view of the new grounds of rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771